DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.  The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
“a holding portion for detachably holding the support base of the cutting blade” in claim 1;
 “a moving portion for moving the holding portion in the axial direction of the boss portion toward and away from the blade mount in a condition where the insertion hole of the support base is opposed to the boss portion” in claim 1;
“the moving portion” in claim 2;
“a holding portion for detachably holding the support base of the cutting blade” in claim 4;
 “a moving portion for moving the holding portion in the axial direction of the boss portion toward and away from the blade mount in a condition where the insertion hole of the support base is opposed to the boss portion” in claim 4.

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, 

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mr. Patrick G. Burns (Reg. No. 29,367) on 2/24/2021.
The application has been amended as follows: 

Amendments to the Claims 
1. (Currently Amended) A cutting apparatus comprising: 
a chuck table for holding a workpiece; 
a cutting unit having a spindle, a blade mount fixed to the spindle at a first end thereof, and a cutting blade detachably mounted on the blade mount for cutting the workpiece held on the chuck table, the cutting blade being composed of an annular support base having a central insertion hole and an annular cutting edge provided on the outer circumference of the support base;
that replaces the cutting blade cutting blade by demounting the [[old]] cutting blade, which is an old blade, from the blade mount and then mounting the new cutting blade to the blade mount; and
a control unit controlling the cutting unit and the blade changing unit, wherein
the blade mount includes:
a boss portion adapted to be inserted through the insertion hole of the support base of the cutting blade and extending in the axial direction of the spindle, and
a flange portion formed at one end of the boss portion so as to project radially outward from the outer circumference of the boss portion, the flange portion having an end surface adapted to abut against the support base of the cutting blade,
the blade changing unit includes:
a holding portion for detachably holding the support base of the cutting blade, and
a moving portion for moving the holding portion in the axial direction of the boss portion toward and away from the blade mount in a condition where the insertion hole of the support base is opposed to the boss portion, thereby mounting the new cutting blade to the boss portion or demounting the [[old]] cutting blade from the boss portion, and
the control unit includes:
a measurer that measures cutting blade to the blade mount or demounting the [[old]] cutting blade from the blade mount, and
determiner that determines measurer.

2. (Original) The cutting apparatus according to claim 1, wherein 
the moving portion includes a sensor for detecting a force applied to the moving portion.

3. (Original) The cutting apparatus according to claim 1, wherein 
the moving portion includes a motor, and 
the signal includes at least one of a current, voltage, load, speed, torque, deviation, and position of the motor.

4. (Currently Amended) A cutting apparatus comprising:
a chuck table for holding a workpiece;
a cutting unit having a spindle, a blade mount fixed to the spindle at a first end thereof, and a cutting blade detachably mounted on the blade mount for cutting the workpiece held on the chuck table, the cutting blade being composed of an annular support base having a central insertion hole and an annular cutting edge provided on the outer circumference of the support base;
indexing means rotatably supporting the spindle so that the spindle is movable back and forth in its axial direction;
a blade changing unit that replaces the cutting blade cutting blade by demounting the [[old]] cutting blade, which is an old blade, from the blade mount and then mounting the new cutting blade to the blade mount; and

the blade mount includes:
a boss portion adapted to be inserted through the insertion hole of the support base of the cutting blade and extending in the axial direction of the spindle, and
a flange portion formed at one end of the boss portion so as to project radially outward from the outer circumference of the boss portion, the flange portion having an end surface adapted to abut against the support base of the cutting blade,
the blade changing unit includes:
a holding portion for detachably holding the support base of the cutting blade, and
a moving portion for moving the holding portion in the axial direction of the boss portion toward and away from the blade mount in a condition where the insertion hole of the support base is opposed to the boss portion, thereby mounting the new cutting blade to the boss portion or demounting the [[old]] cutting blade from the boss portion, and
the control unit includes:
a measurer that measures cutting blade to the blade mount or demounting the [[old]] cutting blade from the blade mount, and
a determiner that determines measurer.

5. (Original) The cutting apparatus according to claim 4, wherein 
the indexing means includes a motor, and 


The following is an examiner’s statement of reasons for allowance: 
With respect to independent claim 1 and the prior art, attention is directed to Sekiya (Japan Pub. No. 2007-208114 A).  Please note that Sekiya was cited on the IDS filed on 7/17/2019.  Please also note that an EPO Machine Translation of Sekiya has been provided by Examiner with this Allowability Notice.
Figure 1 of Sekiya shows a cutting apparatus having a chuck table (34a) for holding a workpiece.  The cutting apparatus is further shown as having a cutting unit (6a).  As can be seen between Figures 2-4, the cutting unit (6a) has a spindle (632), a blade mount (633) fixed to the spindle (632) at a first end thereof, and a cutting blade (635) that is detachably mounted on the blade mount (633) for cutting the workpiece held on the chuck table (34a).  With regards to the cutting blade (635), it can best be seen in Figure 2 of Sekiya that it is composed of an annular support base (636) and an annular cutting edge (637), wherein said cutting edge (637) is provided on the outer circumference of the annular support base (636).  
The cutting apparatus of Sekiya also has a blade changing unit (7) that is associated with the cutting unit (6a).  As required, the blade changing unit (7) provides for replacement of the aforementioned cutting blade (635) with a new cutting blade (635) by demounting said cutting blade (635), which is an old blade, from the blade mount (633) and then mounting the new cutting blade (635) to the blade mount (635).  Please note that the new cutting blade (635) is stored on a blade accommodating means (712, 713) until it is time for it to be mounted to the blade mount (635).  (The blade accommodating means (712, 713) can best be seen in Figure 6).  

Next, Examiner once again directs attention to Figure 4 and the blade mount (633).  Figure 4 shows the blade (633) as having a boss portion (633a) and a flange portion (633b).  Regarding the boss portion (633a), it is adapted to be inserted through the insertion hole (636a) of the annular support base (636) of the cutting blade (635), and it extends in the axial direction of the spindle (632).  With respect to the flange portion (633b), it is formed at one end of the boss portion (633a), and it projects radially outward from the outer circumference of said boss portion (633a).  Moreover, the flange portion (633b) has an end surface that is adapted to abut against the support base of the cutting blade (635).  
With regards to the elements that the blade changing unit (7) includes, it is noted that independent claim 1 sets forth, “a holding portion for detachably holding the support base of the cutting blade.”  This claim limitation uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function (of detachably holding the support base of the cutting blade) and the generic placeholder is not preceded by a structural modifier.  As a result, the holding portion is presumed to invoke 35 U.S.C. 112(f) or for pre-AIA  35 U.S.C., sixth paragraph.  
With respect to Sekiya, the blade changing unit (7) is shown in Figure 8 as including a blade gripping means (91a) having four claws (911).  (Examiner notes that on page 24 of Applicant’s specification, it was disclosed that Applicant’s holding portion (824) includes a plurality of claws (824a), e.g. four claws).  During changing of the cutting blade (635) for the new cutting blade (635), said blade gripping means (91a) functions to hold the cutting blade’s (635) annular support base (636) [EPO Machine Translation, paragraph 0042].  Based on the 
With regards to the elements that the blade changing unit (7) includes, it is noted that independent claim 1 sets forth, “a moving portion for moving the holding portion in the axial direction of the boss portion toward and away from the blade mount in a condition where the insertion hole of the support base is opposed to the boss portion.”  This claim limitation uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function (of moving the holding portion in the axial direction of the boss portion toward and away from the blade mount in a condition where the insertion hole of the support base is opposed to the boss portion).  As a result, the moving portion is presumed to invoke 35 U.S.C. 112(f) or for pre-AIA  35 U.S.C., sixth paragraph.  
Regarding Sekiya, a moving means (95) of the blade changing unit (7) constitutes an equivalent of the “moving portion.”  This will now be explained.  
With respect to Sekiya, the blade changing unit (7) is shown in Figure 8 as including the moving means (95).  Said moving means (95) is disclosed as including an air cylinder (951) and a connecting member (952).  Please note that said connecting member (952) is connected to the air cylinder (951) and also to a motor casing (94).  Regarding the motor casing (94) it is connected to the holding portion (91a) via a rotation shaft (921) and a support plate (92).  Due to this setup, when the moving means (95) is actuated, the holding portion (91a) is moved in the axial direction of the boss portion (633a) toward and away from the blade mount (633) in a condition where the insertion hole (636a) of the annular support base (636) is opposed to the boss portion (633a).  Thus, moving means (95) carries out the function specified in the claim, said function being, “moving the holding portion in the axial direction of the boss portion 
Sekiya though, does not teach the control unit (11) as including “a measurer that measures a signal indicating a force applied to the indexing means in mounting the new cutting blade to the blade mount or demounting the cutting blade from the blade mount, and a determiner that determines the condition of the blade changing unit and the blade mount according to the signal measured by the measurer.”
Also, there is no combinable teaching in the prior art of record that would, reasonably and absent impermissible hindsight, motivate one having ordinary skill in the art to so modify the teachings of Sekiya so as to produce the present invention as set forth in claim 1.  The aforementioned prior art being representative of the closest prior art of record, for at least the foregoing reasoning, the prior art of record neither anticipates nor renders obvious the present invention as set forth in claim 1.
With respect to independent claim 4 and the prior art, attention is directed to Sekiya (Japan Pub. No. 2007-208114 A).  Please note that Sekiya was cited on the IDS filed on 
Figure 1 of Sekiya shows a cutting apparatus having a chuck table (34a) for holding a workpiece.  The cutting apparatus is further shown as having a cutting unit (6a).  As can be seen between Figures 2-4, the cutting unit (6a) has a spindle (632), a blade mount (633) fixed to the spindle (632) at a first end thereof, and a cutting blade (635) that is detachably mounted on the blade mount (633) for cutting the workpiece held on the chuck table (34a).  With regards to the cutting blade (635), it can best be seen in Figure 2 of Sekiya that it is composed of an annular support base (636) and an annular cutting edge (637), wherein said cutting edge (637) is provided on the outer circumference of the annular support base (636).  
The cutting apparatus of Sekiya also has a blade changing unit (7) that is associated with the cutting unit (6a).  As required, the blade changing unit (7) provides for replacement of the aforementioned cutting blade (635) with a new cutting blade (635) by demounting said cutting blade (635), which is an old blade, from the blade mount (633) and then mounting the new cutting blade (635) to the blade mount (635).  Please note that the new cutting blade (635) is stored on a blade accommodating means (712, 713) until it is time for it to be mounted to the blade mount (635).  (The blade accommodating means (712, 713) can best be seen in Figure 6).  
Attention is now directed to Figure 11, which shows a control unit (11).  It is noted that said control unit (11) controls the cutting unit (6a) and the blade changing unit (7).  
Next, Examiner once again directs attention to Figure 4 and the blade mount (633).  Figure 4 shows the blade (633) as having a boss portion (633a) and a flange portion (633b).  Regarding the boss portion (633a), it is adapted to be inserted through the insertion hole (636a) of the annular support base (636) of the cutting blade (635), and it extends in the axial direction 
Please note that independent claim 1 sets forth therein, “indexing means rotatably supporting the spindle so that the spindle is movable back and forth in its axial direction.”  Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.  It is noted that “indexing means” creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
With respect to Sekiya, a pulse motor (643) is shown in Figure 2 as being associated with the cutting unit (6a).  In use, said pulse motor (643) rotatably supports the spindle (632) of the cutting unit (6a) so as that the spindle (632) is movable back and forth in its axial direction.  (Examiner notes that on page 41 of Applicant’s specification, it was disclosed that Applicant’s indexing/moving means (40) has a motor (44)).  Based on the foregoing, the pulse motor (643) of Sekiya will herein be referred to by Examiner as “the indexing means (643).”  
With regards to the elements that the blade changing unit (7) includes, it is noted that independent claim 1 sets forth, “a holding portion for detachably holding the support base of the cutting blade.”  This claim limitation uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function (of detachably holding the support base of the cutting blade) and the generic placeholder is not preceded by a holding portion is presumed to invoke 35 U.S.C. 112(f) or for pre-AIA  35 U.S.C., sixth paragraph.  
With respect to Sekiya, the blade changing unit (7) is shown in Figure 8 as including a blade gripping means (91a) having four claws (911).  (Examiner notes that on page 24 of Applicant’s specification, it was disclosed that Applicant’s holding portion (824) includes a plurality of claws (824a), e.g. four claws).  During changing of the cutting blade (635) for the new cutting blade (635), said blade gripping means (91a) functions to hold the cutting blade’s (635) annular support base (636) [EPO Machine Translation, paragraph 0042].  Based on the foregoing, the blade gripping means (91a) of Sekiya will herein be referred to by Examiner as “the holding portion (91a).”  
With regards to the elements that the blade changing unit (7) includes, it is noted that independent claim 1 sets forth, “a moving portion for moving the holding portion in the axial direction of the boss portion toward and away from the blade mount in a condition where the insertion hole of the support base is opposed to the boss portion.”  This claim limitation uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function (of moving the holding portion in the axial direction of the boss portion toward and away from the blade mount in a condition where the insertion hole of the support base is opposed to the boss portion).  As a result, the moving portion is presumed to invoke 35 U.S.C. 112(f) or for pre-AIA  35 U.S.C., sixth paragraph.  
Regarding Sekiya, a moving means (95) of the blade changing unit (7) constitutes an equivalent of the “moving portion.”  This will now be explained.  
With respect to Sekiya, the blade changing unit (7) is shown in Figure 8 as including the moving means (95).  Said moving means (95) is disclosed as including an air cylinder (951) and 
Sekiya though, does not
Also, there is no combinable teaching in the prior art of record that would, reasonably and absent impermissible hindsight, motivate one having ordinary skill in the art to so modify the teachings of Sekiya so as to produce the present invention as set forth in claim 4.  The aforementioned prior art being representative of the closest prior art of record, for at least the foregoing reasoning, the prior art of record neither anticipates nor renders obvious the present invention as set forth in claim 4.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Vitale whose telephone number is (571)270-5098.  The examiner can normally be reached on Monday - Friday 8:30 AM- 6:00 PM.
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boyer Ashley can be reached on (571) 272-4502.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 



/MICHAEL VITALE/Examiner, Art Unit 3722           

/ERICA E CADUGAN/Primary Examiner, Art Unit 3722